DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/21/20.

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15-17, 19, 20, 22, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 6,404,943).  Wang teaches an apparatus/system (Figs. 1-2, 8) comprising:
an input/output (I/O) apparatus (10) comprising: a plurality of optical transmitting portions (any of 12-14, 16 that are transmitting), and a plurality of optical receiving portions (any of 12-14, 16 that are receiving);
an optical switching medium (15/25/65) comprising a plurality of optical waveguides (17, 18, 38a-b, 107, 108) defining a plurality of optical switching regions, each of the plurality of waveguides extending from an optical input to an optical output/nodes (see Figs. 1-2, 8 to see how each extend from an input to output at each end of each waveguide), each optical switching region routing at least one optical input to a different optical output than at least one other optical switching region/nodes (14 to 12 and 13 to 16 in Fig. 2B for example); and
an optical switching medium actuator (part of 15) operably coupled to the optical switching medium (15) to move the optical switching medium with respect to the I/O apparatus (12-14, 16) to position the optical inputs of the optical waveguides of the optical switching regions to receive optical signals (from the transmitting portions) and to position the optical outputs of the optical waveguides of the optical switching regions to transmit optical signals to 
wherein the optical switching medium actuator (part of 15) moves the optical switching medium (15) rotatably about a rotation axis (Figs. 1-2) or along at least one axis (Fig. 8);
wherein each optical switching region routes at least one optical input to a different optical output than at least one other optical switching region (see Fig. 2B for example, 14 to 12 is different than 13 to 16);
wherein the optical transmitting portions and receiving portions are evanescently couplable to the optical waveguides of the plurality of optical switching regions to transmit thereto and receive optical signals therefrom when aligned thereto (C8 L26-43);
wherein at least a portion of the optical transmitting portions and receiving portions of the I/O apparatus (12-14, 16) extend parallel to at least a portion of the plurality of optical waveguides (17) of the optical switching medium (15) (the straight waveguides are parallel to each other when in the correct position, see Fig. 2A); and
wherein each of the plurality of waveguides (17, 18, 38a-b, 107, 108) extends from an optical input to an optical output (one end of each is input and the opposite end is output), wherein the optical inputs and optical outputs of only one optical switching region are aligned with the transmitting portions and receiving portions of the I/O apparatus at a time (see Figs. 2A-C for example), wherein each optical switching region routes at least one optical input to a different optical output than at least one other optical switching region (again, see Figs. 2A-C).

Claims 1, 2, 4, 15, 17, 19, 22, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (US 6,925,224 B2).  Ellis teaches an apparatus/system (Figs. 1-3) comprising:
an input/output (I/O) apparatus (12) comprising: a plurality of optical transmitting portions (any of A-P that transmit), and a plurality of optical receiving portions (any of A-P that receive) (C3 L63 – C4 L10);
an optical switching medium (13) comprising a plurality of optical waveguides (1’-7’) defining a plurality of optical switching regions/devices (C3 L63 – C4 L10), each of the plurality of waveguides (1’-7’) extending from an optical input to an optical output (each end of each 1’-7’ is an input and output, respectively), each optical switching region routing at least one optical input/node (A) to a different optical output/node (F) than at least one other optical switching region (B goes to F for example; Fig. 3A; C3 L63 – C4 L26); and
an optical switching medium actuator (5, 8) operably coupled to the optical switching medium (13) to move the optical switching medium (13) with respect to the I/O apparatus (12) to position the optical switching regions to align and position the optical inputs (transmitting portions) of the optical waveguides (1’-7’) of the optical switching regions to receive optical signals (at A for example) and to position the optical outputs (receiving portions) of the optical waveguides of the optical switching regions to transmit optical signals to provide switching of the received optical signals (at F for example) to providing switching of the signals between the transmitting and receiving portions (C3 L63 – C4 L26);
wherein the optical switching medium actuator (5, 8) moves the optical switching medium (13) rotatably about a rotation axis (C3 L38-62);

wherein at least a portion of the optical transmitting portions (transmitting A-P) and receiving portions (receiving A-P) of the I/O apparatus (12) extend parallel to at least a portion of the plurality of optical waveguides (1’-7’) of the optical switching medium (13) (see the path O to G is parallel to 4’; Fig. 3A);
wherein each of the plurality of waveguides (1’-7’) extends from an optical input (A for example) to an optical output (F for example), wherein the optical inputs (any 1’-7’ end that inputs) and optical outputs (any 1’-7’ end that outputs) of only one optical switching region are aligned with the transmitting portions (any of A-P that is transmitting) and receiving portions (any of A-P that is receiving) (transmitting and receiving portions being “nodes”) of the I/O apparatus (12) at a time, wherein each optical switching region routes at least one optical input to a different optical output than at least one other optical switching region (see Figs. 3A-B, one input goes to a distinct different output for each path); and
each optical switching region/device comprising an optical switching medium (13) comprising the plurality of optical waveguides (1’-7’) defining a plurality of optical switching regions movable with respect to an input/output (I/O) apparatus (12) to position the optical switching regions to align with the I/O apparatus (12) to receive optical signals from the I/O apparatus (12) and to transmit optical signals to the I/O apparatus (12) to switch optical signals to and from the node (C3 L63 – C4 L26).

Allowable Subject Matter
Claims 5-7, 18, 21 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious the claimed optical switching medium and actuator in combination with either:
the optical switching medium comprises: a plurality of first optical pathways; and a plurality of second optical pathways, each second optical pathway optically couples two of the first optical pathways, wherein the plurality of waveguides are defined using the first and second optical pathways, or
further comprising a gimbal assembly coupled to the I/O apparatus to suspend the I/O apparatus away from the optical switching medium, or
wherein the system further comprises an I/O actuator to move the I/O apparatus relative to the optical switching medium,
in combination with the rest of the claimed limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883